Citation Nr: 1117394	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  05-15 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for interstitial pulmonary fibrosis (IPF) claimed as due to herbicide agents used in Vietnam. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to January 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In March 2006, the claim was remanded for additional development.  In October 2010, the Board referred the case for a medical expert's opinion.  An opinion was received and the Veteran's representative has made an additional written presentation on the matter.  The case has now been returned to the Board for further appellate consideration.  


FINDING OF FACT

The competent medical evidence does not show that IPF is etiologically related any incident of active service, including herbicide exposure.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for IPF, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended 

VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in May 2004, May 2007, and August 2008) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence he was expected to provide; and (4) requesting the Veteran to provide any information or evidence in his possession that pertained to the claim.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and his representative.  VA also sought the assistance of the Veteran's Health Administration (VHA) for a medical expert's opinion regarding the etiology of IPF.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the August 2008 letter mentioned above.  

Laws and Regulations

Service connection will be granted if it is shown that the Veteran incurs a disability resulting from an injury sustained or disease contracted in line of duty, or for aggravation of a preexisting injury sustained or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, supra. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b) (2010).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr, supra.; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, supra. (lay person may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the Veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, supra. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra, (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Additionally, because the Veteran served in Vietnam, he is presumed to have been exposed to herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii) (A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service).

When a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  However, IPF is not among those presumptively linked disorders, and VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 42606-42607 (June 24, 2002).

Although the Veteran has the requisite service in Vietnam, demonstrated by his DD Form 214 and service personnel records (SPRs), and he is presumed to be exposed to herbicides, service connection is denied on a presumptive basis because IPF is not recognized as a presumptive disease.  Id.

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In other words, the fact that the Veteran does not meet the requirements of 38 C.F.R. § 3.309 does not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation, showing that his exposure to an herbicide during service caused any current disorders.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(d) (2010).  However, where the dispositive issue involves a question of medical causation (such as whether a condition claimed is the result of active service in the military), only competent medical evidence is probative.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all medical evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator . . ." Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Background

The Veteran served on active duty from January 1961 to January 1965, to include over 6 months of foreign service.  The issue is entitlement to service connection for IPF, to include as secondary to herbicide exposure.  

Specifically, the Veteran reports that he worked as a flight member for military transport.  He flew troop supplies to Vietnam and returned with injured medical personnel and dead bodies.  In a January 2010 supplemental statement of the case (SSOC), the RO conceded inservice exposure to Agent Orange, and the Board will do likewise.  

It is the Veteran's contention that his IPF, first diagnosed in 2003, is related to his inservice exposure to herbicides.  Treatment records reflect that when he quit smoking cigarettes in 2003, he had smoked half a pack a day for 40 years.  

In support of his claim is a private physician's statement from October 2004, in which he stated that he had treated the Veteran for two years for his pulmonary fibrosis condition.  He indicated that he was board certified in internal medicine and in the subspecialty of pulmonary medicine.  In his opinion, the Veteran's condition was at least as likely as not the result of his exposure to Agent Orange during his service in Vietnam.  

In 2008, the veteran underwent a bilateral lung transplant.  When examined by VA in December 2009, it was noted there was no evidence of significant airways disease.  His history of smoking until 2003 was noted.  The examiner noted that since the bilateral transplant was accomplished in 2008, the Veteran had done remarkably well.  He exercised 30 minutes each day.  There was no cough, sneeze, or raised sputum.  The examiner commented that Agent Orange exposure was of uncertain significance.  Pulmonary lab tests showed mild restrictive ventilatory defect.  

The Board referred the case in October 2010 to a medical expert (VHA) opinion.  The January 2011 response was added to the record that same month.  After review of the claims file and the most current scientific literature, the medical expert summarized the Veteran's contentions and the medical evidence.  He noted that the record included a private physician's statement that indicated that the Veteran's IPF was at least as likely as not the result of exposure to Agent Orange during active service in Vietnam.  

After extensive review of the Veteran's claims folder, the expert provided the following:  

Unfortunately, there is a lack of sufficient evidence to support the veteran's claim that his pulmonary fibrosis is associated with his herbicide exposure (i.e. Agent Orange).  After an extensive review of the literature (pub med etc.) going back to the 1970s, there is no data to support a statistically significant association among Vietnam veterans, herbicides (e.g. Agent Orange), and IPF that is different enough from the rates of IPF in other groups of the same age for the incidence of IPF.  Moreover, the patient's age, and not likely the exposure to Agent Orange, is the best association and predictor for the veteran's current condition of IPF.  

Of note, there is a significant amount of data and scientific literature to support an association between herbicides (e.g. Agent Orange) and lung cancer this is not true for IPF.  In fact, the National Academy of Science, which has investigated this exact issue, has not established a positive (not even a weak) association between IPF and Agent Orange exposure.  Interestingly, there does however appear to be a positive association between tobacco use and IPF (e.g. Zeki, AA, J Autoimmun, 2010 May, Fernandez Perex, ER, Chest 2010 Jan., and Domagala-Kulawik, J, Diagn Cytopathol, 2008 Dec.).  Thus in addition to the veteran's age his smoking history may have also contributed to his onset of IPF.  

In short, there is not enough sufficient evidence to support the statement the veteran's condition is at least as likely as not (50 percent likelihood or greater) that post-service interstitial pulmonary fibrosis is related to the veteran's service time in Vietnam, to include his presumed exposure to the herbicide Agent Orange.  

Analysis

As noted earlier, the Veteran contends that herbicide exposure during his service in Vietnam resulted in his subsequent IPF.  Also noted earlier, the Veteran is presumed to have been exposure to herbicide during service.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  Thus, the determinative issue becomes whether the medical record shows an etiological link between herbicide exposure and IPF.  

The medical record shows that IPF was initially noted in 2003.  While the Board has considered the private physician's 2004 s opinion that the Veteran's IPF was at least as likely as not the result of his exposure to Agent Orange during his service in Vietnam, the Board finds that the opinion to be speculative at best.  The medical basis for this opinion was not provided.  Moreover, there is no indication that the private physician reviewed the Veteran's entire claims file in rendering his opinion that the Veteran's IPF resulted from herbicide exposure.  Further, there is no citation to medical tests or literature that supports this conclusion.  Although an examiner can render a current diagnosis based on his examination of a Claimant, without a thorough review of the record, his opinion regarding etiology if based on facts reported by the claimant can be no better than the facts alleged by the Claimant.  See Swann v. Brown, 5 Vet. App. 229 (1993).  Given these circumstances, his opinion has little probative value in this matter.

Subsequently dated records reflect that the Veteran underwent a bilateral lung transplant in 2008 with good results.  And, as noted above, additional opinion from a medical expert was obtained as to etiology of the post service IPF.  Conversely, the 2011 VHA expert's opinion does not support the Veteran's claim.  The VA physician specially reported that the Veteran's claims file had been completely reviewed.  The physician discussed the Veteran's medical history in detail.  The physician also provided a detailed discussion of the risk factors, (e.g., smoking tobacco and age) for IPF.  As noted above, the Veteran was a smoker for approximately 40 years prior to quitting in 2003.  The physician also noted that he reviewed medical literature which did not support the claim that IPF resulted from exposure to herbicide.  As the VA physician reviewed the Veteran's entire claims file, discussed his medical history in some detail, and provided a complete rationale for his opinion, the Board finds that the VA physician's opinion is very probative in this matter, and it does not support the Veteran's claim.  Wensch v. Principi, 15 Vet. App. 362 (2001).  It is noted that the medical literature cited by the examiner found no statistical evidence of any correlation to herbicide exposure, but did as to age and a history of smoking.

Although exposure to Agent Orange is conceded due to the Veteran's service in Vietnam, his IPF is not among the diseases listed as presumptively associated with Agent Orange exposure.  Thus, the Veteran is not entitled to service connection on a presumptive basis due to Agent Orange exposure.  38 C.F.R. § 3.309(e) (2010).  The Veteran may, nonetheless, establish service connection if the evidence shows that his IPF was, in fact, caused by exposure to Agent Orange or some other incident of service.  Combee v. Brown, 34 F.3d at 1039 (Fed. Cir. 1994).

The Board observes that the most probative medical records do not suggest that the Veteran's IPF is related to his period of service.  In fact, the probative medical evidence provides negative evidence against this finding, indicating that the Veteran's IPF began many years after service, without relationship to service.  In this regard, review of the service treatment records fails to reveal complaints or findings of any chronic pulmonary pathology.  Appellant was seen twice in service for viral upper respiratory infections, once in May 1964 and once in January 1965.  He complained of a head cold and of losing his voice, but did not have respiratory complaints recorded at that time.  

Other service treatment records, including multiple exams for flying contain no pertinent complaints or findings.  All chest X-rays taken in service were negative for pertinent findings.  Moreover, there are no other pertinent findings until those recounted above, from 2003 and beyond.  Thus, there is no showing of chronic respiratory impairment for many years after service.  As such, there is no showing of a relationship between the IPF and service.

The Veteran has alleged in statements that his IPF had its onset during his period of service, to include exposure to Agent Orange.  As a lay person, however, the Veteran is not competent to give a medical opinion on the diagnosis or etiology of a condition.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

The weight of the competent medical evidence demonstrates that the Veteran's IPF began many years after service and was not caused by any incident of service, including Agent Orange exposure.  The Board concludes that the Veteran's IPF was neither incurred in nor aggravated by service.  As the preponderance of the evidence is against the claim for service connection, the benefit-of- the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); Gilbert, supra.


ORDER

Entitlement to IPF, to include as due to herbicide exposure, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


